DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US CN 10627550 A).
Regarding claims 1 and 10,  Huang et al. disclose a method for calculating a position of a module unit of a modular robot, wherein the modular robot comprises at least two module units (Figs. 2-3, element 110, 120), each module unit comprising at least two docking parts (Figs. 2-3, element 130); the module units are connected by the respective docking parts (paragraph 0030); each docking part has unique interface identification information (paragraph 0032); the method for calculating the position of the module unit of the modular robot comprises the following step: recognizing configuration information (Fig. 4, step S210) of the modular robot (paragraph 0039), wherein position information in the configuration information is calculated by recognizing the interface identification information of the docking parts by which adjacent module units are connected (paragraph 0035, 0039-0043).
Regarding claim 2, Huang et al. disclose the method for calculating the position of the module unit of the modular robot according to claim 1, wherein each module unit comprises two sub-modules that are movable relatively (paragraph 0032); and recognizing the configuration information of the modular robot further comprises: recognizing one or more of module type information of the adjacent module units, module quantity information (1-8), and initial angle information between the two sub-modules in each module unit (paragraph 0031-0032).
	Regarding claim 3, Huang et al. disclose the method for calculating the position of the module unit of the modular robot according to claim 1, wherein recognizing the configuration information of the modular robot comprises: individually numbering the respective module units, and storing the position information of each module unit in association with the corresponding number (paragraph 0032).
Regarding claim 4, Huang et al. disclose the method for calculating the position of the module unit of the modular robot according to claim 1, wherein the specific process of recognizing the position information of the adjacent module units is as follows: a module unit sends a signal to at least one module unit directly connected thereto; and the at least one module unit recognizes the interface identification information of the docking part of said module unit that sends the signal, and calculates its position information based on the interface identification information of the docking part of said module unit that sends the signal and the interface identification information of the docking part, which receives the signal, of said at least one module unit itself (paragraphs 0036, 0043-0051, 0054).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664